Citation Nr: 0901417	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-21 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) prior to 
October 29, 1999.

2.    Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), effective 
October 29, 1999, excluding a period of total temporary 
disability.

2.  Entitlement to service connection for drug and alcohol 
abuse, secondary to service-connected PTSD.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In a September 
2000 rating decision the RO granted service connection for 
PTSD assigning an evaluation of 10 percent.  The RO in its 
September 2000 grant found clear error in a December 1995 
denial and established an effective date of October 1995, the 
date of receipt of the initial claim.  In July 2003, the RO 
increased the evaluation of PTSD to 30 percent.  Although the 
veteran had disagreed with the rating assigned in September 
2000, he had not timely perfected the appeal after the RO 
issued a statement of the case (SOC).  Nevertheless, the RO, 
based on a pending claim for TDIU, considered the increased 
rating claim to have been continuously pursued since the 
September 2000 rating action.  Because the September 2000 
rating reversed the 1995 rating based on clear error, the 
issue of the rating for PTSD must be considered as 
continuously appealed since the October 1995 claim.  
Therefore, the issues are as stated on the title page.  

In a September 2002 rating decision the RO denied the 
veteran's claim for a TDIU.  In an April 2004 rating decision 
the RO denied service connection for drug and alcohol abuse 
secondary to PTSD.  Effective May 20, 2008, the veteran was 
granted a temporary total evaluation for PTSD based upon 
hospitalization over 21 days.  Because the maximum benefit 
was not granted, the issue of entitlement to a higher 
evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

The veteran was afforded a travel Board hearing in October 
2008.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2006 the veteran received a VA PTSD examination.  
The examiner that conducted the examination noted that the 
veteran had recently initiated treatment for detoxification 
from heroin and marijuana.  The veteran indicated that he 
began using drugs, particularly opium, in Vietnam as a way of 
self-medicating against his traumatic experiences.  The 
examiner stated that "[a]lthough it may be true that the 
veteran continues to self-medicate with polysubstance as a 
way of dealing with his traumatic memories and chronic 
difficulties with insomnia, his current drug addictions 
appear to be so severe that his drug use appears to be his 
primary reason for unemployability."  The examiner diagnosed 
PTSD and polysubstance abuse, inter alia.

The examiner's statement is insufficient medical evidence to 
decide the claim for service connection of drug and alcohol 
abuse secondary to PTSD; however the low threshold of a 
suggestion of a nexus between PTSD and drug and alcohol abuse 
has been met, particularly by the August 2006 examiner's 
statement.  Thus, the Board finds that the veteran should be 
afforded a VA examination to address his claim.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that the claim of entitlement to a TDIU 
is inextricably intertwined with the claims remanded and must 
be deferred pending readjudication of those claims.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Recent VA records show that the veteran was admitted to the 
Brecksville Center for Stress Recovery for inpatient 
psychiatric treatment in May 2008.  There is no indication 
from these records that the veteran has been released from 
treatment and it thus appears that there are relevant records 
not currently associated with the claims file.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek 
these records.  38 C.F.R. § 3.159(c) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information and evidence needed to 
establish an effective date and disability 
evaluation for the claims on appeal, as 
outlined by the Court of Appeals for 
Veterans Claims in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain any of the veteran's VA medical 
records not currently associated with the 
claims file and associate them therewith, 
particularly any records from the 
Brecksville Center for Stress Recovery.

3.  Then, the veteran should be afforded a 
VA psychiatric examination to address the 
severity of his PTSD and the etiology of 
his drug and alcohol abuse disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  Based on the 
examination and review of the record, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
the veteran's drug and alcohol abuse 
disorder is causally linked to his 
service-connected PTSD.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the veteran's claims remain denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

